DETAILED ACTION
			    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                  
                                               Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10,523,848 (Qadir et al). Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious and they are claiming common subject matter.
Examples are given below:
	Regarding claim 1 of the instant application, claim 1 and claim 9 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 1 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious and they are claiming common subject matter.

	Regarding claim 2 of the instant application, claim 3 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 2 of the instant application.  
	
	Regarding claim 3 of the instant application, claim 3 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 3 of the instant application.
	
	Regarding claim 4 of the instant application, claim 6 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 4 of the instant application.


	Regarding claim 6 of the instant application, claim 5 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 6 of the instant application.

	Regarding claim 7 of the instant application, claim 7 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 7 of the instant application.

	Regarding claim 8 of the instant application, claim 8 of U.S. Pat. No. 10,523,848 discloses all limitations of (anticipates) claim 8 of the instant application.

	Regarding claim 9 of the instant application, claim 9 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 9 of the instant application.

Regarding claim 10 of the instant application, claim 10 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 10 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious and they are claiming common subject matter.

	Regarding claim 11 of the instant application, claim 11 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 11 of the instant application. Although the 

	Regarding claim 12 of the instant application, first limitation of claim 12 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 12 of the instant application.  

	Regarding claim 13 of the instant application, claim 14 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 13 of the instant application.
	
	Regarding claim 14 of the instant application, claim 15 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 14 of the instant application. 

	Regarding claim 15 of the instant application, claim 13 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 15 of the instant application.

	Regarding claim 16 of the instant application, claim 16 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 16 of the instant application.

	Regarding claim 17 of the instant application, claim 17 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 17 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious and they are claiming common subject matter.



	Regarding claim 19 of the instant application, claim 19 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 19 of the instant application. 

	Regarding claim 20 of the instant application, claim 20 of U.S. Pat. No. 10,523,848 discloses all limitations of claim 20 of the instant application.
	
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
                                          Response to Arguments
Regarding double patenting rejection, claims 1-20 of the instant application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10,523,848 (Qadir et al). Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious and they are claiming common subject matter. Therefore, the non-statutory obviousness-type double patenting rejection is respectfully maintained as shown above in the rejection portion until the proper terminal disclaimer (TD) is submitted as required.

Applicant’s arguments, see remarks, filed on 11/10/2020, with respect to 1-20 have been fully considered and are persuasive.  The art rejection of claims 1-20 has been withdrawn. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Tran whose telephone number is (571) 272-3991. The Group fax phone number is (571) 273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emmanuel L. Moise, can be reached on (571) 272-3865.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Philip B Tran/
Primary Examiner, Art Unit 2455
February 13, 2021